DETAILED ACTION
Status of Claims
The amendment filed 06/06/2022 has been entered. Claims 1-11 remain pending.
The previous 35 USC 112 rejection of claim 2 is withdrawn in view of Applicant’s amendment to the claim.
Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 103 rejection over Tsujioka et al. (US 8,841,034) is maintained and reiterated below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujioka et al. (US 8,841,034).
Regarding claims 1 and 4-9, Tsujioka teaches an electrolyte and nonaqueous battery comprising:

    PNG
    media_image1.png
    404
    1175
    media_image1.png
    Greyscale
(compound A) (abstract); and
vinylene carbonate (compound B = formula IX) (col. 8, line 27).
Per claim 4 of Tsujioka, A may be an alkali metal ion, M may be B (boron) and R is each independently a halogen or a C6-C20 aryl group, which would result in claimed formula (XIII) of claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to select R-groups from the list recited to arrive at Applicant’s claimed formula (I).
Regarding claim 2, Tsujioka teaches R may be a C6-C20 halogenated aryl group (Tsujioka claim 4). A 4-fluorophenyl group may be envisaged by one skilled in the art. Tsujioka further teaches the solvent may include a dioxane, dimethyl sulfoxide, tetrahydrofuran, and diethyl ether (col. 7, lines 7-11).
Regarding claim 3, Tsujioka teaches formula (XIII) as presented in claim 1 above, and further teaches tetrahydrofuran and diethyl ether (col. 7, lines 7-11).
Regarding claim 10, Tsujioka further teaches a negative electrode including lithium (col. 8, lines 38-40) and a positive electrode (col. 8, lines 44-61).
Regarding claim 11, Tsujioka teaches charging and discharging a cell (col. 11, lines 16-18).

Response to Arguments
Applicant argues Tsujioka fails to teach a compound according to Formula (I) in which two Rs are fluorine atoms and one R is a hydrocarbon group C1-C20 and cites examples show where all Rs are fluorine atoms.
In response, Tsujioka states R is each independently a halogen atom, a C1-C10 halogenated alkyl group, a C6-C20 aryl group, or a C6-C20 halogenated aryl group (claim 4). Therefore, at least the following structures may be envisaged based on a halogen atom and a C6-C20 aryl group, where fluorine is a halogen atom and phenyl is a C6 hydrocarbon:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
  Tsujioka is not limited by the express examples provided. A mix and match of R groups (a halogen atom, a C1-C10 halogenated alkyl group, a C6-C20 aryl group, or a C6-C20 halogenated aryl group) may be used according to Tsujioka’s claim 4. For these reasons, the prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723